Per Curiam.

The only question is, as to the sufficiency of the defendant’s first plea. It is one entire plea to the whole declaration. As it respects the count for a libel, the plea of non uccrevit infra duos annos, is bad, for the statute of limitations for an action for a libel is six years. As an answer to the other counts for slander, the plea is good. But the rule is, that if an entire plea is bad in part, it is bad for the whole. [Com. Dig. Plead, (E. 36,) 1 Sound. 337. n. 1. 3 Term Rep. 376. 1 Chitty,s PL 523.] The plaintiff, therefore, must have judgment.
Judgment for the plaintiff.